               Case 21-10474-MFW           Doc 268    Filed 04/07/21   Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
 In re:                                                : Chapter 11
                                                       :
 ALAMO DRAFTHOUSE CINEMAS                              : Case No. 21-10474 (MFW)
 Holdings, LLC, et al.,                                :
                                                       : (Jointly Administered)
                          Debtors.1                    :
                                                       :

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Michael Blumenthal, Esq. to represent Universal Film Exchanges LLC
and Universal Pictures Distribution in the above-captioned case.


Dated: April 7, 2021                                          /s/ Michael J. Joyce
                                                            Michael J. Joyce (No. 4563)
                                                            The Law Offices of Joyce, LLC
                                                            1225 King Street, Suite 800
                                                            Wilmington, DE 19801
                                                            (302)-388-1944
                                                            mjoyce@mjlawoffices.com

                                      ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: April 7th, 2021                               MARY F. WALRATH
Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
